Title: I. Major General Du Coudray’s Opinion, 6 August 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George



philadelphia the 6 august 1777.

a Definitive project upon the Defence of philadelphia in the present state of affairs.
In the account which I have given the Honourable Congress, of the state in which fort miflin, Red bank, and billin’gsport were, the first of august, I think I have Demonstrated, that in the actual situation of things, Litle Dependance should be had on this fort, to Defend both the places, where the River is crossed by the chevaux de frize; and that the gallies, fire-ships, and floating batteries, were the only means in which any Confidence Could be placed.
At present, here is question to Determine the best scene of position, and the best use of the Defensive expediens, pursuent to the Litle Defense that the forts furnish them.
The two floating Batteries are at present, behind the Iland which is opposite to Billing’sport. I aprove of their position in this place, because these Iland being Very Low and narrow, these batteries will be able to produce above it, a formidable fire against the fregates, which may present themselves, to attack the Line of chevaux de frize, opposite to Billing’sport. these batteries Consisting, the one of neine, and the other, of ten pieces of 18, which appeared to me very good, and in a very good Condition, in every Respect, can Certainly Defend this passage Long enough, if, as the commodore asserts, three fregates, at most, can present themselves, at the same time. Being well managed, they may Defend themselves, even almost infaillibly, untill the enemy Repells them from this position; this the enemy can not Do, neither by sending frigates in the chanel where they are, this chanel Being not deep enough; nor Raising batteries upon the bank on the Right Side, which may be easily covered with water, as the Commodore asserts; But by making themselves masters of the eminence at billing’sport, from whence they may burn or Remove them. it is the necessity of hindering, or at least, of Retarding the position of the enemy upon this eminence,

to accomplish the forementioned Designe, which Renders absolutely necessary to Continue constructing this fort.
if I had been informed sooner of the strengt of the suport, which it is to Receive from the two floating batteries, to defend the chevaux de frize, and of the small number of fregates which can appear together in the chanel where the chevaux de frize are; I should have Contracted the extend of this fort, at least on the River side; But the Map which I Require for that purpose in my first visit, Could not then be found; and I ask’d for it several times since, to no purpose. I shal profit, at least, by these new informations, of which the Commodore alone Can warrant the Certainty, to Diminish the number of embrasures, and to Leave, at the forts of miflins and Red bank, a part of the Cannon, which biling’sport alone should have necessarily exhausted.
The gallies and fire ships are at present at the mouth of Derby Creek, below, and in the same chanel, with the floating batteries; a chanel in which the Commodore affirms, as I have already said, that the frigates can not ascend. I approve also of their position. as these gallies Carry, some of them, Cannon of 24; others, Cannon of 18; and as, by their Construction, they present very Litle appearance to the frigates, who offers them a Very Large one; and the greatest size of the cannon of the fregates being generaly only of 12, the gallies will be necessarily superior to them; since according to the Commodore, they can not be attack, but by two or three frigates at most, even in Coming out of this chanel to Conduct the fire ships.
But to protect their Retreat, and especialy to hinder the enemy from taken possession of the grownd which Commands this position and which, (as it is impossible to have it Covered with water, as well as the upper and Lower parts) suplys them, with the proper place to fix a battery, which may Repell the gallies and fire ships: it would be necessary to erect a battery there of 8 or 10 Large pieces, at least, defended by the gorge, so as to protect it, against the attack by Land, which the enemy if they have any fore sight, can not avoid making to free themselves from the inquietude, in which they must be Lest the gallies and fire ships may take unawares the fregates, which may be embarrast in the channel of navigation, and which, being stoped by the chevaux de frize, would scape with difficulty the effect of the fire ships.
Instead of a well supplied and protected battery, as I have mentiond, his Excellency has seen that this which exist at present in this place, has only one serviceable Cannon; that the parapet of this battery, and particularly the defence of its gorge, are in the worst situation; so that, if it be attacked by Landing boats, it must unavoidably be overcome: unless there be a Considerable body to Defend it.
The time is perhaps too urgent, and the means too weak to Repare, at present, the Capital fault that has been Committed in neglecting a

place so favourable, to the attack of the fire ships, upon the enemy, which Renders it almost as important as billing’sport. thus, as soon as the enemy shall take possession of the place occupied by these bad battery, which must be Keep only as a shew, the gallies and fire ships will be obliged to Retreat, at least, to the place of the same channel where the floating batteries are, and where, as the Commodore says the fregates can not follow them. they will not be useless there; they will help the batteries in supporting the chevaux de frize, at billing’sport; which will be accomplish then, with an assured superiority, untill the enemy establishes batteries upon this eminence.
for the want of a wellmade draught, which we allways have need off, and which I have not been able to suply, on account of the late arrival of the engeneers, who attend me; as well as the perpetual undetermination, in which, both they and I, have Lived and Continue to Live in every Respect; such are the sentimens, that the instructions Received from the commodore, permit me to propose relatively to the defence of the first Line of the chevaux de frize, with the gallies, fire ships, and floating batteries.
I Conclude then, that if the precautions be taken, to sink only 8 or 9 new chevaux de frize, between and behind the intervalls of the first Line; which as the Commodore asserts, are preposterously thirty feet from one an other, and Leaves Certainly an opening by which the small fregates may profit; this first Line will be easily defended, at least some days; even, in the bad state, in which the Land fortifications are; eitheir through the neglect of administration; or the Contracted understanding of the persons, who have been charged to fortify the batteries of billing’sport, and Derby’s Creek, which after the new Details I have just made are indispensably necessary in both places.
from the first Line I pass now to the second, Reliyng allways, instead of a sure draught, upon the informations formerly and Lately furnished by the Commodore.
This second Line is formed according to him, by three Rows of chevaux de frize; the first of which is 920 yards Before the point of fort Mifflin, and supported, on one side, by hog Iland, and in the other, by the bank which begins in that place, and take his Direction towards Red bank, where he joignes the Land, without allowing the passage to the fregates; tho’ it allowes them to advance, enough to cross the batteries of mifflin fort.
if this be the only passage; if only three fregates Can attack it in front, by Directing their Course towards Red bank, to Cross the batteries, as I have forementioned; the gallies and floating batteries, will be Certainly sufficient to protect them.
the most advantageous position, in which they can be placed for that purpose, will be to Continue, Keeping them in the channel where the

enemy can not come at them, on account of the shallow water, and make them flank the chevaux de frize.
thirteen gallies, which present the prow only, will have with their Large Cannon of 24 or 18, as I have forementioned, sure superiority over three, and even six fregates if their Cannon be well managed.
But hog’s Iland behind which the gallies should be placed to enjoy these Dezirable position, is unhappily wider, and more elevated than that which is opposite to billing’sport; behind which the batteries are at present, and where I said they should be left, and the gallies should be Carried, when the enemy, by making themselves master of Derby Creek, might have obliged the gallies to abandon these position.
if this elevation and breadth of hog’s Iland are too extensive to hinder the effect of the fire, they must be Carried between for mifflin and the buoys, so as to not hinder the playing of the battery of this fort, which, however ill situated and constructed, as his excellency has seen, may notwithstanding be of some utility, even at the great Distance where it is; specialy if there be time enough, to make the changes and suitables Reparations, in order to place there seven or eight Large pieces in Capacity of playing and being defended.
The fort where this battery Lies is very bad, being inclosed, only on two fronts, by one palissade with bad loopholes, and very illflancked; but as the enemy can land there, only with chaloupes, it may Resist Long time, even in this weak situation, with six or seven hundred men to gard it; specialy if the army was not far off; but this must not be Depended upon; as the enemy may make it march towards the north, and be more active in their mouvemens than they have been hitherto.
the fort of billing’sport, when it is finished, can alone assure by a defence of fifteen days the time necessary for the army to arrive to protect this second Line.
The possession which the enemy might take of Red bank, and which they will probably do, will not be of great advantage to them; Considering his great Distance to Repel the gallies and floating batteries, from this two forementioned positions; specialy if the first may be occupied. Besides as the fort Constructed upon this eminence, can be put in a state of Defence in short time, and with a few men, by Contracting it, as I have proposed to his Excellency, it will be an additional obstacle to stop the enemy.
it Results from the premises.
1st. That I persist in thinking, that the most suitable place to be Defended is billing’sport; on account of the narrowness of the River there; of the facility with which the floating batteries Can support the chevaux de frize, by Remaining behind the opposite Iland; of the necessity in which the enemy will be to take possession of the eminence of Derby’s creek to defend themselves against the fire ships, which they will allways

be afraid to see arrive behind the frigates, stoped before the chevaux de frize in the channel of navigation; and in short, of the necessity in which they will be of making themselves masters of the eminence at billing’sport, to Drive away the floating batteries from this position—where the gallies may come to Reinforce them; when by their taking possession of Derby’s creek they shall have obliged them to abandon this post.
2ond. that it is chiefly to put this post speedily in a state of defence, that we must employ the means, which we have, which are too few to be divided between fort mifflin and Red bank, without being exposed to the inconveniency of making a bad defence in both post; instead of making a good one, in a single place, as I have Declared in the first memorial I have given on this object.
3o. That matters being not in this situation, thro’ the fault of the administration alone, it is necessary to procure some Remedy for the present weakness of the first Line, by putting ourselves in a state of protecting the second, and of giving thereby time to the army to arrive.
I offer to Continue in this Respect My care and that of the commissioned and noncommissioned officers, who attend me; but if his excellency intends that these Cares should not be useless, and that an invincible disgust should not succeed the most ardent Zeal, it is absolutely necessary to Cause change in the Conduct, which has been observed hitherto, and to accellerate the slowness of the civil and military administration, to wich the Congress addresses us, to procure the means of execution.
It is necessary, to accomplish the forementioned objects, that the honourable Congress himself order without delay.
1st. thousand effective workmen every day, for billing’sport, who are to work on holy days, and sundays, under the proper direction of the engeneers whom I have there.
20nd. the necessary tools, as well for these workmen, as for My artillery workmen, whom I shall employ to construct the batteries, and to Repare the carriages intended either for this, or mifflin fort, in the actual circumstancies; those that I keep at billing’sport and here, for this purpose, having not yet been able, in spite of my Repeated sollicitations, to obtain, this month passt, neither all the tools they want, nor even clothes.
30. 200 others workmen every day at fort miflin and hundred at Red bank, under the same Conditions with the former.
provided this Request be granted, I engage to put these three places in a state of defence in the Course of this month:
Viz. to be defended, Billing’sport, with 400 men and 80 canoniers; fort mifflin, with 600 and 500 canoniers, Red bank with 200 men and 20 canoniers.

During the same time I shall employ the Rest of my engeneers to execute, suitably to the examination of the five places of incampment to be taken between markus’ hook and philadelphia, the project declared in the memorial adressed to the honourable Congress, and communicate, the day before yesterday, to his excellency, who honoured it with his approbation.
I ask for these engeneers no other assistance, besides the horses, and a Man to serve them and carry their instruments.
as to the batteries so necessary for the support of the gallies and fire ships, which are necessary to hold at Derby creek, for Reasons which have been given above, it is to be wished that means Could be furnished at the same time, with that of biling’sport; particularly from the information given by the Commodore, that there may be furnished from the province frigate fifteen nine pounders, and six of twelf from Captain Reeds schooner; which vessels are not in a state of defense, for want of men.
upon this subject I Make the Most pressing sollicitations, and more so, if Conjectures permitted his excellency to believe that the enemy will leave us time to finish billing’sport, I should beg to employ for the Construction of this battery the labourers, that I have demanded to put fort mifflin, and Red bank in a state to supply the present weakness of the first Line of chevaux de frize, by supporting the second.

DuCoudray

